DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group I (drawn to a protocell) and the species of N-terminal, VP64, Cas, and gRNA for p53HIF-1 in the reply filed on 8/22/2022 is acknowledged.  The traversal is on the ground(s) that the claims have a special technical feature and that the examiner did not provide any evidence for the lack of unity.  This is not found persuasive because the claims encompass multiple methods of using the protocell (see the restriction requirement of 6/22/2022).
The requirement is still deemed proper and is therefore made FINAL.

Although the applicant elected the species of p53HIF-1, this species does not exist.  It is believed that the recitation of p53HIF-1 is a typographical error and that the intention was to recite p53 and HIF-1 in alternative.  This is consistent with the specification disclosing that the gRNA targets p53 or HIF (see p. 32, line 31).
In the telephone conversation which took place on 11/22/2022, the examiner informed the applicant’s representative Janet Embretson about this issue and asked for clarification regarding which one of p53 and HIF the applicant intends to elect.  The applicant’s representative called back on 11/23/2022 to inform the examiner that the applicant was out of office and an election between the two species could not be made on time.  Since it is not clear which species was intended to be elected, both p53 and HIF-1 are hereby examined.
In view of the above noted withdrawal of the restriction requirement between p53 and HIF-1, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 2, 3, 10-12, 20-40, 42, 43, and 45 have been cancelled.
Claims 5, 18, 41, 44, and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. 
Claims 1, 4, 6-9, 13-17, 19, 46, 48, and 49 are under examination.

Claim Objections
Claim 1 is objected to because of the recitation “double strand nucleic acid”.  Appropriate correction to “double stranded nucleic acid” is required.

Claim 7 is objected to because of the recitation “a double strand nucleic acid”.  Appropriate correction to “the sequence in the double stranded nucleic acid” is required.

Claim 13 is objected to because of the recitation “p53HIF-1”.  Appropriate
correction to “p53, HIF-1” is required.

Claim 19  is objected to because of the recitation “binds DNA”.  Appropriate correction to “the sequence in the double stranded nucleic acid” is required.

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recite two or more different unlinked vectors and plasmids, respectively.  However, independent claim 1 recites one or more nonintegrating vectors encoding a fusion protein.  It is not clear how the vectors or plasmids recited in claims 16 and 17 relate to the nonintegrating vectors encoding the fusion protein.  Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 14, 19, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carnes et al. (PGPUB 2016/0090603, published on 3/31/2016; cited on the IDS filed on 2/24/2022).
Carnes et al. teach a protocell comprising a nanoporous silica core with a supported lipid bilayer, a plasmid encoding a nuclease-defective Cas9 fused to VP64 for activating gene expression and a sgRNA (claims 1, 6-8, 14, 19, and 46) (see [0006]-[0007]; [0038]; [0060]-[0061]; [0066]; [0159]; [0163]; [0166]; [0169]-[0171]; [0180]; [0186]; [0188]-[0189]; [0259]; Fig. 1C-D; Fig. 2A; Fig. 6C; Fig. 7).  Thus, Carnes et al. teach all claim limitations and anticipate the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 13, 14, 19, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al., in view of Qi et al. (Cell, 2013, 152: 1-22).
The teachings of Carnes et al. are applied as above for claims 1, 6-9, 14, 19, and 46.  With respect to claims 16 and 17, Carnes et al. teach that the guiding component could comprise two separate nucleic acid molecules(see [0169]).  Thus, modifying Carnes et al. by using separate plasmids for the targeting and interacting portions would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in a composition suitable for activating gene expression.
While Carnes et al. do not specifically teach the limitations of claim 9, Qi et al. teach that sgRNAs comprise a base pairing sequence, a Cas9-binding hairpin, and a terminator (see p. 3, second paragraph; p. 13, Fig. 1).  Thus, using these elements would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition capable of providing enhanced transcription activation.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Claims 1, 6-9, 13, 14, 16, 17, 19, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al., in view of Wan et al. (PNAS, 2008, 105: 686-691).
The teachings of Carnes et al. are applied as above for claims 1, 6-9, 14, 19, and 46.  Carnes et al. do not teach an sgRNA targeting HIF-1 (claim 13).  However, Carnes et al. teach that the gRNA could target any desired sequence and that the protocell could deliver cargos to mammalian cells (see [0044]; [0191]; [0221]; [0259]; [0280]).  Wan et al. teach that HIF-1 activation accelerates bone regeneration and suggest the application of HIF-1 activators for improving bone healing (see Abstract).  Based on these teachings, one of skill in the art would have found obvious to modify Carnes et al. by specifically using an sgRNA targeting HIF-1 with the reasonable expectation that doing so would result in a HIF-1 activator suitable to be used for bone healing.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date. 

Claims 1, 6-9, 13, 14, 16, 17, 19, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al., in view of Wang et al. (Translational Oncology, 2010, 3: 1-12).
The teachings of Carnes et al. are applied as above for claims 1, 6-9, 14, 19, and 46.  Carnes et al. do not teach an sgRNA targeting p53 (claim 13).  However, Carnes et al. teach that the gRNA could target any desired sequence and that the protocell could deliver cargos to mammalian cells (see [0044]; [0191]; [0221]; [0259]; [0280]).  Wang et al. teach the necessity of developing p53 activators for treating tumors expressing wt p53 (see Abstract; p. 2, column 2, first full paragraph).  One of skill in the art would have found obvious to modify Carnes et al. by specifically using an sgRNA targeting p53 with the reasonable expectation that doing so would result in a p53 activator suitable to be tested on wt p53-expressing tumors.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date. 

Claims 1, 4, 6-9, 14, 19, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al., in view of Maeder et al. (Nature Methods, 2013, 10: 977-979).
The teachings of Carnes et al. are applied as above for claims 1, 6-9, 14, 19, and 46.  Carnes et al. do not specifically teach that dCas9 is fused to the N-terminus of VP64 (claim 4).  Maeder et al. teach that fusions between dCas9 and VP64 are obtained by attaching dCas9 to the N-terminus of VP64 (see p. 978, Fig. 1).  Thus, fusing dCas9 to the N-terminus of VP64 would have been obvious to one of skill in the art to achieve the predictable result of obtaining a fusion polypeptide capable of activating targets of interest.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Claims 1, 6-9, 14, 19, 46, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al., in view of Konermann et al. (Nature, 2015, 517: 1-37).
The teachings of Carnes et al. are applied as above for claims 1, 6-9, 14, 19, and 46.  Carnes et al. do not teach MS2-P65-HSF1 (claims 48 and 49).  Konermann et al. that using dCas9-VP64 together with MS2-P65-HSF1 provides for enhanced transcription activation compared to Cas9-VP64 (see p. 3; paragraph bridging p. 3 and 4).  One of skill in the art would have found obvious to modify Carnes et al. as taught by Konermann et al. to achieve the predictable result of obtaining a composition capable of providing enhanced transcription activation.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633